UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Aerospace and defense (4.4%) B/E Aerospace, Inc. (NON) 38,600 $2,327,194 Honeywell International, Inc. 169,400 12,764,290 Precision Castparts Corp. 19,612 3,718,827 Rockwell Collins, Inc. (S) 53,500 3,376,920 United Technologies Corp. 82,300 7,689,289 Air freight and logistics (0.9%) FedEx Corp. 66,000 6,481,200 Auto components (1.4%) Johnson Controls, Inc. 191,300 6,708,891 TRW Automotive Holdings Corp. (NON) 46,000 2,530,000 Beverages (2.6%) Beam, Inc. 45,014 2,860,190 Coca-Cola Enterprises, Inc. 239,200 8,831,264 PepsiCo, Inc. 37,400 2,958,714 SABMiller PLC (United Kingdom) 62,998 3,315,820 Biotechnology (2.9%) BioMarin Pharmaceuticals, Inc. (NON) (S) 78,100 4,862,506 Celgene Corp. (NON) 54,900 6,363,459 Cubist Pharmaceuticals, Inc. (NON) (S) 84,104 3,937,749 Elan Corp. PLC ADR (Ireland) (NON) (S) 132,600 1,564,680 Gilead Sciences, Inc. (NON) 58,500 2,862,405 Prothena Corp PLC (Ireland) (NON) 2,963 19,822 Building products (0.9%) Fortune Brands Home & Security, Inc. (NON) 117,400 4,394,282 Owens Corning, Inc. (NON) 49,400 1,947,842 Capital markets (1.7%) Artisan Partners Asset Management, Inc. (NON) 15,427 608,595 Charles Schwab Corp. (The) 398,500 7,049,465 Invesco, Ltd. 59,900 1,734,704 Morgan Stanley 111,400 2,448,572 Chemicals (4.4%) Agrium, Inc. (Canada) 20,800 2,028,000 Albemarle Corp. 48,800 3,050,976 Celanese Corp. Ser. A 135,967 5,989,346 Dow Chemical Co. (The) (S) 130,800 4,164,672 Eastman Chemical Co. 47,600 3,325,812 GSE Holding, Inc. (NON) 185,587 1,532,949 HB Fuller Co. 73,000 2,852,840 Monsanto Co. 67,500 7,130,025 Commercial banks (0.5%) Bancorp, Inc. (The) (NON) 133,315 1,846,413 UMB Financial Corp. 30,600 1,501,542 Commercial services and supplies (0.6%) Tyco International, Ltd. 117,700 3,766,400 Communications equipment (3.0%) Arris Group, Inc. (NON) 96,300 1,653,471 Polycom, Inc. (NON) 333,919 3,699,823 Qualcomm, Inc. 222,317 14,884,123 Computers and peripherals (8.9%) Apple, Inc. 79,696 35,275,840 EMC Corp. (NON) 441,700 10,552,213 NetApp, Inc. (NON) 107,000 3,655,120 SanDisk Corp. (NON) 201,211 11,066,605 Consumer finance (0.4%) Capital One Financial Corp. 49,627 2,727,004 Diversified consumer services (0.1%) Bright Horizons Family Solutions, Inc. (NON) 11,400 385,206 Diversified financial services (1.9%) Bank of America Corp. 169,900 2,069,382 Citigroup, Inc. 115,800 5,122,992 CME Group, Inc. 90,600 5,561,934 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) 213,772 1,286,907 Electrical equipment (1.6%) AMETEK, Inc. 86,250 3,739,800 Eaton Corp PLC 118,566 7,262,168 Energy equipment and services (3.8%) Cameron International Corp. (NON) 58,200 3,794,640 Dresser-Rand Group, Inc. (NON) 30,800 1,899,128 Halliburton Co. 102,000 4,121,820 McDermott International, Inc. (NON) 158,300 1,739,717 Oil States International, Inc. (NON) 94,734 7,727,452 Schlumberger, Ltd. 90,500 6,777,545 Food and staples retail (1.1%) Costco Wholesale Corp. 45,900 4,870,449 Whole Foods Market, Inc. 28,412 2,464,741 Food products (1.2%) Hershey Co. (The) (S) 21,800 1,908,154 Hillshire Brands Co. 51,200 1,799,680 Mead Johnson Nutrition Co. 61,278 4,745,981 Health-care equipment and supplies (4.2%) Baxter International, Inc. 179,276 13,022,609 Covidien PLC 152,700 10,359,168 Zimmer Holdings, Inc. 72,600 5,460,972 Health-care providers and services (2.2%) Aetna, Inc. (S) 140,000 7,156,800 Catamaran Corp. (NON) 24,152 1,280,781 UnitedHealth Group, Inc. 115,000 6,579,150 Hotels, restaurants, and leisure (2.7%) Las Vegas Sands Corp. 80,792 4,552,629 McDonald's Corp. 34,400 3,429,336 Starbucks Corp. 87,600 4,989,696 Wyndham Worldwide Corp. 79,933 5,154,080 Household products (0.9%) Procter & Gamble Co. (The) 81,600 6,288,096 Independent power producers and energy traders (0.8%) Calpine Corp. (NON) 272,300 5,609,380 Insurance (1.1%) Aon PLC 51,400 3,161,100 Prudential PLC (United Kingdom) 249,126 4,031,392 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 24,500 6,529,005 HomeAway, Inc. (NON) 98,000 3,185,000 HSN, Inc. (S) 22,800 1,250,808 Priceline.com, Inc. (NON) 14,385 9,895,873 Internet software and services (5.4%) eBay, Inc. (NON) 128,500 6,967,270 Facebook, Inc. Class A (NON) 161,500 4,131,170 Google, Inc. Class A (NON) 24,566 19,506,141 Millennial Media, Inc. (NON) (S) 62,018 393,814 Yahoo!, Inc. (NON) 144,800 3,407,144 Yandex NV Class A (Russia) (NON) 110,700 2,559,384 IT Services (3.3%) Cognizant Technology Solutions Corp. (NON) 64,100 4,910,701 Fidelity National Information Services, Inc. 44,000 1,743,280 InterXion Holding NV (Netherlands) (NON) 97,100 2,351,762 Total Systems Services, Inc. 112,100 2,777,838 Visa, Inc. Class A (S) 63,900 10,852,776 Leisure equipment and products (0.3%) Polaris Industries, Inc. (S) 20,900 1,933,041 Life sciences tools and services (1.5%) Agilent Technologies, Inc. 80,800 3,391,176 Thermo Fisher Scientific, Inc. 93,661 7,164,130 Machinery (3.0%) Cummins, Inc. 25,300 2,929,993 Edwards Group, Ltd. ADR (United Kingdom) (NON) 215,952 1,738,414 Joy Global, Inc. 43,900 2,612,928 Timken Co. 102,800 5,816,424 TriMas Corp. (NON) 120,800 3,922,376 Wabtec Corp. 34,300 3,502,373 Marine (0.5%) Kirby Corp. (NON) (S) 42,700 3,279,360 Media (3.5%) CBS Corp. Class B 15,300 714,357 Comcast Corp. Class A 161,200 6,772,012 DISH Network Corp. Class A 137,100 5,196,090 Time Warner, Inc. 189,200 10,901,704 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 85,000 2,499,000 Carpenter Technology Corp. 63,800 3,144,702 Multiline retail (1.6%) Dollar General Corp. (NON) 130,065 6,578,688 Nordstrom, Inc. 76,652 4,233,490 Oil, gas, and consumable fuels (3.5%) Anadarko Petroleum Corp. 78,079 6,828,009 Cabot Oil & Gas Corp. 38,100 2,575,941 Gulfport Energy Corp. (NON) 112,900 5,174,207 Noble Energy, Inc. 66,453 7,685,954 Suncor Energy, Inc. (Canada) 48,800 1,462,295 Pharmaceuticals (4.2%) AbbVie, Inc. 136,000 5,546,080 Actavis, Inc. (NON) 66,200 6,097,682 Auxilium Pharmaceuticals, Inc. (NON) 106,500 1,840,320 Eli Lilly & Co. 118,300 6,718,257 Jazz Pharmaceuticals PLC (NON) 53,748 3,005,051 Medicines Co. (The) (NON) 73,200 2,446,344 Shire PLC ADR (United Kingdom) 20,300 1,854,608 Zoetis Inc. (NON) 39,628 1,323,575 Professional services (0.7%) Verisk Analytics, Inc. Class A (NON) 74,400 4,585,272 Real estate investment trusts (REITs) (1.2%) American Campus Communities, Inc. (R) 53,900 2,443,826 American Tower Corp. Class A (R) 44,123 3,393,941 Equity Lifestyle Properties, Inc. (R) (S) 29,300 2,250,240 Real estate management and development (0.3%) CBRE Group, Inc. Class A (NON) 90,500 2,285,125 Semiconductors and semiconductor equipment (3.1%) Avago Technologies, Ltd. 178,505 6,411,900 Lam Research Corp. (NON) 149,700 6,206,562 Micron Technology, Inc. (NON) 107,100 1,068,858 Texas Instruments, Inc. 56,100 1,990,428 Xilinx, Inc. (S) 141,600 5,404,872 Software (3.3%) Informatica Corp. (NON) 54,700 1,885,509 Oracle Corp. 107,650 3,481,401 Red Hat, Inc. (NON) 40,800 2,053,750 Salesforce.com, Inc. (NON) (S) 31,804 5,687,509 SAP AG ADR (Germany) (S) 51,000 4,107,540 SS&C Technologies Holdings, Inc. (NON) 128,254 3,845,055 Synopsys, Inc. (NON) 45,400 1,628,952 Specialty retail (2.8%) Bed Bath & Beyond, Inc. (NON) (S) 74,698 4,812,045 Dick's Sporting Goods, Inc. 52,900 2,502,170 Foot Locker, Inc. 41,800 1,431,232 Lowe's Cos., Inc. 131,200 4,975,104 Tile Shop Holdings, Inc. (NON) (S) 42,885 901,014 TJX Cos., Inc. (The) 100,804 4,712,587 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. 82,300 4,114,177 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 43,100 2,447,649 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 65,400 2,093,176 Philip Morris International, Inc. 119,340 11,064,011 Trading companies and distributors (0.2%) Rexel SA (France) 48,280 1,053,637 Total common stocks (cost $545,949,425) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $181,753 Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (6.4%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, July 25, 2013 $410,000 $409,784 Putnam Cash Collateral Pool, LLC 0.19% (d) 42,476,500 42,476,500 Putnam Short Term Investment Fund 0.08% (AFF) 1,048,733 1,048,733 Total short-term investments (cost $43,935,017) TOTAL INVESTMENTS Total investments (cost $590,247,229) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013. (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $681,569,295. (b) The aggregate identified cost on a tax basis is $591,254,221, resulting in gross unrealized appreciation and depreciation of $139,893,764 and $8,430,387, respectively, or net unrealized appreciation of $131,463,377. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $5,668,694 $15,892,771 $21,561,465 $899 $— Putnam Short Term Investment Fund * — 16,091,495 15,042,762 118 1,048,733 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $41,839,808. The fund received cash collateral of $42,476,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $110,835,884 $— $— Consumer staples 51,107,100 2,093,176 — Energy 49,786,708 — — Financials 48,236,227 — — Health care 102,857,324 — — Industrials 86,908,989 — — Information technology 184,160,811 — — Materials 35,718,322 — — Telecommunication services 1,286,907 — — Utilities 5,609,380 — — Total common stocks — Warrants $181,753 $— $— Short-term investments 1,048,733 42,886,284 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $181,753 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Warrants (number of warrants) 360,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
